October 1, 2014 Supplement to Current Statutory Prospectus The following supplements the information in “Shareholder Guide—Services for Fund Investors” in the statutory prospectuses for the funds listed below: Conversion Feature Shares of one class of the fund may be converted into shares of another class of the fund, provided you meet the eligibility requirements for investing in the new share class. The conversion feature is not available for shares (a) purchased within 60 days of the date of conversion if a redemption fee would be applicable to the sale of such shares within the same 60-day period or (b) if a CDSC would be applicable to the sale of such shares. The fund reserves the right to refuse any conversion request. Dreyfus Active MidCap Fund Dreyfus Natural Resources Fund Dreyfus Alternative Diversifier Strategies Fund Dreyfus New Jersey Municipal Bond Fund, Inc. Dreyfus AMT-Free Municipal Bond Fund Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus Appreciation Fund, Inc. Dreyfus Opportunistic Emerging Markets Debt Fund Dreyfus Balanced Opportunity Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus California AMT-Free Municipal Bond Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Connecticut Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Core Equity Fund Dreyfus Pennsylvania Fund Dreyfus Diversified Emerging Markets Fund Dreyfus Research Growth Fund, Inc. Dreyfus Diversified International Fund Dreyfus Research Long/Short Equity Fund Dreyfus Emerging Asia Fund Dreyfus Select Managers Long/Short Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Select Managers Small Cap Growth Fund Dreyfus Emerging Markets Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus Equity Income Fund Dreyfus Short-Intermediate Municipal Bond Fund Dreyfus Floating Rate Income Fund Dreyfus Small Cap Equity Fund Dreyfus Global Dynamic Bond Fund Dreyfus Strategic Value Fund Dreyfus Global Emerging Markets Fund Dreyfus Structured Midcap Fund Dreyfus Global Equity Income Fund Dreyfus Tax Managed Growth Fund Dreyfus Global Real Estate Securities Fund Dreyfus Tax Sensitive Total Return Bond Fund Dreyfus Global Real Return Fund Dreyfus Technology Growth Fund Dreyfus GNMA Fund Dreyfus TOBAM Emerging Markets Fund Dreyfus Greater China Fund Dreyfus Total Emerging Markets Fund Dreyfus High Yield Fund Dreyfus U.S. Equity Fund Dreyfus High Yield Municipal Bond Fund Dreyfus Worldwide Growth Fund Dreyfus Inflation Adjusted Securities Fund Dreyfus Yield Enhancement Strategy Fund Dreyfus Intermediate Term Income Fund Dreyfus/Newton International Equity Fund Dreyfus International Bond Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus International Equity Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus International Value Fund Dreyfus/The Boston Company Small Cap Value Fund Dreyfus Large Cap Equity Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Large Cap Growth Fund Dynamic Total Return Fund Dreyfus Massachusetts Fund Global Stock Fund Dreyfus Mid-Cap Growth Fund International Stock Fund Dreyfus Municipal Bond Opportunity Fund The Dreyfus Third Century Fund, Inc.
